DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering Claim 9:  Claim 9 recites the limitation "each subsequent washing step" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the claim requires subsequent washing steps in claim 9, as they have not been previously recited in the claim.  For the purpose of further examination, the claim will be interpreted as having optional washing steps.
Considering Claim 11:  Claim 11 recites the limitation "each subsequent washing step" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the claim requires subsequent washing steps in claim 11, as they have not been previously recited in the claim.  For the purpose of further examination, the claim will be interpreted as having optional washing steps.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Towle (WO 2011/004164) in view of Brugel (WO 90/10024).
Considering Claims 1, 4, 5, and 13:  Towle teaches a process for manufacturing a polyether ketone ketone (Abstract) comprising reacting a 1,4-bis(4-phenoxybenzoyl)benzene with at least one difunctional aromatic acyl chloride, in dichloromethane/a reaction solvent and in the presence of aluminum trichloride (Example 1) to form a polyether ether ketone-aluminum chloride complex; contacting the polymer product mixture with an aqueous solution/protic solvent to form an dispersion of the polymer in the aqueous phase comprising the Lewis acid (Example 1; pg. 15-16); and separating the solid and liquid phase through filtration (Example 1).  
	Towle does not teach using a step of centrifugal filtration for the separation step.  However, Brugel teaches using centrifugation to separate polyether ketone ketone from an extraction agent (4:15-26).  Towle and Brugel are analogous art as they are concerned with the same field of endeavor, namely purifying polyether ketone ketone polymers.  It would have been obvious to a person having ordinary skill in the art to have used the centrifuge of Brugel for the separation step of Towle, and the motivation to do so would have been, as Brugel suggests, it is functionally equivalent to the filtration method of Towle (4:15-26).
Considering Claim 2:  Towle teaches the difunctional aromatic acyl chloride as being a mixture of isophthaloyl chloride and terephthaloyl chloride (Example 1).
Considering Claim 3: Towle teaches the solvent as comprising ortho-dichlorobenzene (pg. 15).
Considering Claims 6 and 7:  Towle teaches washing the polyether ketone ketone with water following the separation step (Example 1).
Considering Claim 8:  Towle teaches washing the polyether ketone ketone with water following the separation step (Example 1).
	Towle does not teach washing the product with methanol.  However, Brugel teaches washing a polyether ketone ketone polymer with methanol (Example 1).  It would have been obvious to a person having ordinary skill in the art to have added the methonal wash of Brugel to the process of Towle, and the motivation to do so would have been to remove impurities that are soluble in methanol.
Considering Claim 9:  Towle and Brugel are silent towards the device used in the process.  However, it would have been obvious to a person having ordinary skill in the art to have used the same device for each of the centrifugal separation steps and the motivation to do so would have been to simplify the process by limiting the number of apparatuses that must be purchased.
Considering Claims 10 and 11:  Towle and Brugel are silent towards the centrifuge speed and time.  However, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the centrifuge speed and time through routine experimentation, and the motivation to do so would have been to ensure separation between the liquid and solid phases.
Considering Claim 12:  Towle teaches drying the polymer overnight after separation from the purification liquid (Example 1).
Considering Claim 14:  Towle is silent towards the amount of aluminum in the polymer.  However, it is well known to purify a product to remove impurities.  See MPEP § 2144.04.  It would have been obvious to a person having ordinary skill in the art to have purified the polymer of Towle to the claimed level, and the motivation to do so would have been, as Towle suggests, to recover the aluminum chloride from the product (pg. 4-5).
Considering Claim 15:  Towle teaches recycling the effluent to recover the benzoic acid (Example 1).


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767